Citation Nr: 0531231	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  99-21 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease.

2.  Entitlement to service connection for obesity.

3.  Entitlement to service connection for one or more dental 
disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from August 1979 to 
December 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February and July 1999 decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, which denied the benefits sought on 
appeal.  The case was previously remanded in January 2001 and 
December 2003.


FINDINGS OF FACT

1.  Coronary artery disease was not manifested during the 
veteran's service or within one year of discharge from 
service, and coronary artery disease is not otherwise related 
to his military service.

2.  Competent medical evidence does not reveal that the 
veteran has a chronic disability manifested by weight gain, 
or that his claimed weight gain disability is related to 
service.

3.  The veteran does not have a disabling dental condition, 
and his DD Form 214 bears a certification that he was 
provided a complete dental examination within 90 days of 
separation.


CONCLUSIONS OF LAW

1.  Coronary artery disease was not incurred or aggravated 
in-service, and it may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).

3.  Obesity was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 
3.304.

4.  A dental disorder was not incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1131, 1712, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.326, 3.381, 4.150, 17.161 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show no findings or diagnoses 
pertaining to coronary artery disease.  A September 1982 
dental history form from Ft. Carson records the appellant's 
self reported prior history of high blood pressure, but the 
records reveal no medical diagnosis or treatment for high 
blood pressure.  

Service medical records do note that in 1982, 1983 and 1985 
the veteran was seen for obesity and was put on a weight loss 
program.  

At the appellant's October 1986 separation examination the 
veteran was found to be 70 inches tall and to weigh 190 
pounds.  His blood pressure within normal limits, and his 
teeth were judged to be "acceptable."

The veteran's DD Form 214 reported that his dental care was 
provided within 90 days of separation.

A record from Alejandro L. Rogriquez, M.D., dated in July 
1997 indicated that the veteran was seen with no known prior 
history of coronary artery disease, who presented with acute 
onset of chest pain after moving some furniture a few days 
prior.  It was concluded that the veteran would undergo 
surgery.

An operative report dated July 1997 from Morristown Memorial 
Hospital showed that the veteran underwent triple coronary 
artery bypass graft surgery.

VA records show that the veteran was hospitalized at a VA 
medical center in September 1998 with left sided sharp chest 
pain.  Following examination the diagnoses were atypical 
chest pain, morbid obesity, coronary artery disease, and 
chronic stable angina.  

At his September 1998 VA heart examination the veteran 
reported that he was diagnosed with coronary artery disease 
and hypertension in 1997, and that had undergone heart 
surgery that year.  Physical examination showed that the 
veteran was about 6 feet tall and that he weighed more than 
300 pounds.  The pertinent diagnoses included hypertension, 
coronary artery disease, and status post coronary artery 
bypass graft surgery.

VA outpatient and domiciliary treatment records dated between 
May 1998 and March 1999 note treatment for heart disease and 
the aforementioned history of coronary surgery. 

VA treatment records dated in July 1999 shows that one tooth 
was received that had a massive cavity involving the 
occlusive surface down to the gum line for one-half of the 
tooth.  The examination noted caries.

The veteran failed to report for scheduled VA examinations in 
April 2003.

At a June 2003 VA heart examination the examiner noted that 
the claims file was reviewed.  The examination showed the 
veteran had coronary artery disease and had bypass surgery.  
It was noted that coronary artery disease and high blood 
pressure were diagnosed in 1997.  The examiner indicated that 
the veteran's service medical records did not show any 
evidence of chest pain or coronary artery disease.  The 
examiner opined that it was not likely that the coronary 
artery disease had its origin in the service, and that this 
disease was not related to military service.  

In December 2003, the appeal was remanded by the Board, in 
pertinent part, so that the veteran could explain the reasons 
he believed he was entitled to service connection for obesity 
and for a dental disorder.  In addition, he was asked to 
identify his current dental disabilities that he believed 
were related to his military service.  The RO was to also 
issue a supplemental statement of the case which addressed 
the law applicable to dental claims.  The RO was to afford 
the veteran the chance to testify at a Travel Board hearing.  
Finally, the RO was to notify the veteran of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).

In an August 2004 statement, the veteran indicated that he 
sought dental treatment one time in service and dental decay 
was documented but no follow up was provided.  He indicated 
that he did not see a dentist again until 1998.  He stated 
that he needed a root canal and cavities filled which was 
denied because he was not service connected.  The veteran 
stated that he had open heart surgery at Morristown Memorial 
Hospital in June 1997.  He indicated that the military failed 
to diagnose why he was gaining weight and had unexplained 
weight gain.  He was placed on a weight loss program in 
service.  The veteran contended that this was an 
inappropriate diagnosis and treatment regime for unexplained 
weight gain and eventually led to his heart attack in 1997 at 
the age of 37.

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.  

VCAA notice should be provided to the claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  See Pelegrini v. Principi, 18 Vet.App. 
112 (2004).

Pursuant to 38 U.S.C.A. § 5103, upon receipt of a 
substantially complete application, the RO must provide the 
veteran with the aforementioned notices.  In this instance, 
even though the veteran was not provided the aforementioned 
notice prior to the February and July 1999 rating decisions.  
The veteran was not prejudiced by such failure.  In this 
regard, written notice provided in July 2002 and June 2004, 
amongst other documents, fulfilled the requirements set forth 
under 38 U.S.C.A. § 5103(a), to include any duty to inform 
the parties to submit all pertinent evidence in their 
possession.  Finally, the Board finds that VA has secured all 
available pertinent evidence and conducted all appropriate 
development to include the conduct of appropriate 
examinations.  Hence, VA has fulfilled its duties under the 
VCAA.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the parties, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affects the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Certain chronic 
disabilities, such as coronary artery disease are presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A.  Coronary artery disease

After reviewing the evidence of record, it is concluded that 
the clear preponderance of the evidence is against 
entitlement to service connection for coronary disease.  
Service medical records are negative for coronary artery 
disease.  

At his June 2003 VA heart examination, the examiner noted 
that coronary artery disease and high blood pressure were 
diagnosed in 1997.  The examiner indicated that the veteran's 
service medical records did not show any evidence of chest 
pain or coronary artery disease.  The examiner opined that it 
was not likely that the coronary artery disease had its 
origin in the service; this was not related to military 
service.  

There is no competent medical evidence establishing the 
clinical presence of coronary artery disease during the 
veteran's period of active service, or at any time prior to 
1997.

The only evidence that tends to connect coronary artery 
disease to service is that offered by the veteran himself.  
The United States Court of Appeals for Veterans Claims 
(Court) has held, however, that a lay person is not competent 
to provide evidence as to matters requiring specialized 
medical knowledge, skill, expertise, training or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Therefore, his lay assertions of medical causation and 
etiology, absent corroboration by objective medical evidence 
and opinions, are of no probative value towards establishing 
a link between his military service and his coronary artery 
disease.

Overall, the preponderance of the evidence is against the 
veteran's assertion that his coronary artery disease is a 
result from any in-service disease or injury.  38 U.S.C.A. § 
1131; 38 C.F.R. §§ 3.303, 3.304.  Therefore, his claim for 
service connection must be denied.

B.  Obesity

The Board notes that the veteran has gained weight since he 
left the service and had weight problems during service.  The 
medical evidence does not suggest that any in-service weight 
gain or his current obesity constitutes or is a manifestation 
of a chronic disability that is related to service.  His 
weight gain in service has not been related by medical 
evidence to any service incurred disease or injury.  Absent 
competent evidence which suggests that the veteran's obesity 
constitutes a service related chronic disability, or is due 
to a service related disorder, the Board has no basis on 
which to consider that veteran's obesity as more than a 
symptom.  It is understood that symptoms alone, without a 
finding of an underlying disorder, cannot be service 
connected.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001)).

C.  Dental disorder

The veteran believes that he should be service connected for 
dental decay.  

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including the 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
Teeth noted as normal at entry will be service-connected if 
they were filled or extracted after 180 days or more of 
active service.  38 C.F.R. § 3.381(c).

The following will not be considered service- connected for 
treatment purposes: (1) calculus; (2) acute periodontal 
disease; (3) third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service, or 
was due to combat or in-service trauma; and (4) impacted or 
malposed teeth, and other developmental defects, unless 
disease or pathology of these teeth developed after 180 days 
or more of active service.  38 C.F.R. § 3.381(e).

Subject to the requirements set forth above, a veteran is 
entitled to VA outpatient dental treatment if he qualifies 
under one of the categories outlined in 38 U.S.C.A. § 1712 
and 38 C.F.R. § 17.161.

A veteran will be eligible for Class I VA outpatient 
treatment if he has an adjudicated compensable service-
connected dental condition.  38 C.F.R. § 17.161(a).

Class II eligibility extends to veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions.  Where a veteran has a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place after September 30, 1981, 
the following must be met: (1) the dental condition or 
disability must be shown to have been in existence at the 
time of discharge or release from active service; (2) the 
veteran must have been discharged or released under 
conditions other than dishonorable, from a period of active 
military, naval or air service of not less than of not less 
than 90 days for those who served during the Persian Gulf War 
or not less than 180 days for other periods; (3) application 
for treatment must be made within 90 days after discharge or 
release; (4) the certificate of discharge or release does not 
bear a certification that the veteran was provided a complete 
dental examination and all indicated appropriate dental 
treatment within 90 days of discharge or release; and (5) VA 
dental examination must be completed within 6 months after 
discharge or release, unless delayed through no fault of the 
veteran.  38 C.F.R. § 17.161(b)(1)(i).

Title 38, United States Code, Section 1712(a)(2) provides 
that a veteran who is to be released from service shall be 
given a written explanation of the eligibility requirements 
for VA outpatient dental treatment.  The explanation shall be 
signed by the service member, or shall include a 
certification that the member refused to sign.  If there is 
no certification of record, the time limit is not considered 
to have begun.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).

Veterans having a service-connected noncompensable dental 
condition determined to be the result of combat wounds or 
other service trauma will be eligible for VA dental care on a 
Class II (a) basis.  38 C.F.R. § 17.161(c).  For these 
purposes, the term "service trauma" does not include the 
intended effects of therapy or restorative dental care and 
treatment provided during a veteran's military service. 
VAOPGCPREC 5-97; 62 Fed. Reg. 15,566 (1997).

In essence, the significance of a finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides any reasonably necessary dental treatment, without 
time limitations, for conditions which are attributable to 
the service trauma, whereas other service-connected 
noncompensable dental conditions are typically subject to 
limitations of one-time treatment and timely application 
after service.  38 C.F.R. § 17.161.

Upon review of all of the evidence, the evidence 
preponderates against the veteran's claim.  As seen above, 
service medical records are negative for dental trauma due to 
combat or any other recognized trauma.  Finally, there is no 
competent evidence that the veteran currently has a service 
related dental disability.  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the Court stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection.  Id.

As is noted above, the veteran asserts that he is entitled to 
service connection for one or more dental disorders; however, 
there is no medical evidence of record, which establishes 
that the veteran currently has a dental disorder.  Under 
these circumstances, there is no basis on which to grant 
service connection.

The Board notes that if the veteran is seeking service 
connection solely for the purpose of determining entitlement 
to dental treatment, a claim for such treatment must be 
initiated through the VA dental clinic which has 
jurisdiction.  See generally, Mays.


ORDER

Entitlement to service connection for coronary artery 
disease, obesity and a dental disorder is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


